DISSENTING OPINION.
REYNOLDS, P. J.
I am compelled to dissent from the views expressed and the conclusion arrived at by my brother Nortoni, in his very learned and exhaustive opinion. The contract between the plaintiff and defendant, as I read it, did not in any manner hinder any other company from carrying on and competing for business. Nor did it promote a monopoly. Neither did the contract prohibit other concerns from using the facilities of the Granby & Neosho Company to as full an extent as any other of its customers might use them. It is against such agreements that our statute is aimed. It is for the protection of the public against monopolies and extortion. Beyond doing that they do not attempt to go. It is not within their letter or spirit to require one who has by his means and labor and brain built up a business to let everyone or anyone else into its enjoyment. What he is to do is to so conduct his business that in his dealings with' the public all are treated alike. Fairness and equality to all, favors or special privileges in the conduct of the busi*249ness as a public business to none, is the life of the law. This is very far from letting another in the same line of business into a participation in that business, even if the owner, by his voluntary act has chosen to let in some other. It is the public who is under the protection of the law and the courts. Neither are concerned in promoting the interests of one corporation as against another. The defendant was and is bound to allow the Missouri & Kansas Telephone Company, a corporation, but for many purposes in law, a person, a citizen, to have access to its lines and connection with its subscribers, just as it was bound to allow any lawyer, bank, merchant or other citizen. That is the case of State ex rel. B. & O. Tel. Co. v. Bell Tel. Co., 23 Fed. Rep. 539, and of State ex rel. v. Kinloch Tel. Co., 93 Mo. App. 349, 67 S. W. 684, and kindred cases cited by my learned brother. That is all the law, common or statutory, demands. But the defendant proposes to do and is doing more than this with the Missouri & Kansas Telephone Company. It installed an exchange for it in connection with its own exchange, took it in or let it into its business, not as a patron and customer, but as a joint operator, so to speak, of its own system, and this it had no right to do under its contract with plaintiff. The trouble with the opinion of my learned brother, in my judgment, is, that two ideas are confused: One the right of all the public to enjoy equal privileges with every one else of the public in the use of telephone service over defendant’s line; the other, the right of the defendant, notwithstanding its contract with plaintiff, to allow another company, engaged in the same business, the same rights granted plaintiff; in short the right to become a part of its system. I do not think our statute requires this, any more than, by way of illustration, when it requires one railroad to connect with another for transfer of traffic from one to the other, it requires it to allow that other the use of its tracks or engines, or its station houses or freight ware-*250bouses, merely because it bag allowed some one or other road these facilities for business. Thus one road may agree with another to share with it the use of its tracks or motive power. That would not compel it to allow another company like participation. I know it is said in the U. S. Tel. Co. v. Central Tel. Co. case, 171 Fed. Rep. 130, a case greatly relied on by my learned brother, that while the above is true as to railroads, it does not apply to telegraphs and telephones, and especially does not apply to the latter because telephone service and railroad service are so different that the rule applied to one does not necessarily apply to another. That the physical differences are present, I admit, but I deny that this changes the principle which I think is as applicable to one as to the other. Take the case of a public grain elevator. It must receive, store, handle and transmit the grain of every one who offers it for those purposes. That does not mean Elevator A must allow a rival, Elevator B, to handle the grain of the latter, 'destined for the latter’s customers through Elevator A and to use Elevator A’s facilities for that purpose. Elevator A will and it must handle the grain of its rival, when offered to it, just as it does that of any other customer — that and no more.
I do not think any decision of our own appellate courts or of our Supreme Court calls for the interpretation which my learned brother has put on this contract, nor that our statute, properly construed, annuls it. Furthermore, I think a construction of our statute which would compel one company to subject all its facilities to the use of a third party merely because by contract, it had let in another to the enjoyment of them, would violate the constitutional guarantee of protection in the use and enjoyment of one’s own property. Telephone and telegraph companies are common carriers sub modo only. That théy, like railroads, are what are so aptly called public service corporations, is beyond question. But this does not destroy the right of prop-*251ertj or of contract. The decisions cited from other jurisdictions in support of my brother’s contention áre not controlling on us and I do not agree to them. The argument, hinted at, more than distinctly made, that in the telephone service, every patron is his own operator, and that all the telephone company does is to put up the poles and wires and install the boxes, and make the talking connection between one patron and another, and that its patrons then become the real operators, is more fanciful than sound. It does not meet the hard fact that without the placing and maintenance of these appliances and means for putting the electric forces at work, one could not send his voice from house to house, from farm to farm, from town to town. It is the placing and maintenance and operating of the plant by the owner that allow patrons to communicate with each other. The company owns the plant, the patrons do not.
I think the contract between the plaintiff and the defendant violated no law, common or statutory, and is a valid one. It is limited both as to duration and place of operation. Defendant is a small local- company, a neighborhood line, intended more for neighborhood convenience than profit. It is of a class that deserves promotion. By the contract with plaintiff defendant afforded its patrons access to a territory that without that contract could not have been reached by them. That contract at the time made undoubtedly helped out the small company. If we strike down that contract and allow defendant to avoid it now that it seems profitable to it to do so, the inevitable effect will be to discourage the building and establishing of these small, local companies. As I understand this case, we are far more apt to build up and strengthen a powerful monopoly by striking down this contract than by upholding it. .
If defendant breached it, as alleged, it is liable, as in any other such case, for damages in an action at law; or if, as alleged, an action at law does not afford a *252complete, an adequate remedy, then equity may be invoked, as here.
Believing that both the argument advanced and the conclusion reached by the majority are wrong, and without attempting further or fuller elaboration of my reasons for so doing, I am compelled to and do dissent.